Citation Nr: 1008843	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-08 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to April 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for 
degenerative arthritis of the left knee is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence 
that the Veteran currently has a right shoulder condition.

2.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran has tinnitus attributable 
to service.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder condition is not 
warranted. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Resolving doubt in favor of the Veteran, service 
connection for tinnitus is established.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the claim for service connection of tinnitus, 
considering the favorable outcome detailed below, any error 
in VA's fulfillment of its duties under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, is harmless.

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

As to the right shoulder claim, the RO provided the appellant 
pre-adjudication notice by a letter dated in August 2006.

VA has obtained most of the Veteran's service treatment 
records, assisted the Veteran in obtaining evidence and 
afforded the Veteran a physical examination in furtherance of 
substantiating his right shoulder claim.  The Board finds the 
examination report to be thorough in clarifying whether or 
not the Veteran has a current right shoulder disorder, and 
adequate upon which to base a decision with regards to this 
claim.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

As there is no indication that any failure on the part of VA 
to provide additional assistance could possibly affect the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Shoulder Claim

A January 1981 service treatment record notes a complaint of 
right shoulder pain, with tenderness in the right 
acromioclavicular joint with decreased range of motion.  X-
rays of the right shoulder were normal at this time.  An 
acromioclavicular joint strain was assessed at this time.  

In September 1982 the Veteran filled out a report of medical 
history.  At this time he denied then having a painful or 
"trick" shoulder.

An August 2006 private medical record from R.K., M.D. 
documents a complaint of bilateral shoulder pain.  
Examination resulted in an impression of bilateral shoulder 
pain.

In furtherance of substantiating this claim the Veteran was 
provided a VA examination in March 2007 based upon a review 
of the claims file.  At this time the Veteran indicated 
having pain in both shoulders and that he was not then 
seeking any treatment for the right shoulder.  Examination of 
the right shoulder showed normal appearance without any 
deformity or swelling.  There was no tenderness and active 
and passive range of motion was 180 degrees with abduction, 
180 degrees with forward flexion, 80 degrees of external 
rotation and 80 degrees of internal rotation, all without any 
complaints.  Power of the shoulder was evaluated as 5/5.  X-
rays of the right shoulder were normal.  A diagnosis of 
chronic rotator cuff tendinitis of the left shoulder with 
minor limitation of motion, without instability was assessed.  
No disorder of the right shoulder was made by the examiner.  

It is clear from the above mentioned evidence that the recent 
private medical evaluation and VA examination report do not 
contain a diagnosis of any chronic disability of the right 
shoulder.  The United States Court of Appeals for Veterans 
Claims has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the medical 
evidence discussed above, which is the most probative and 
competent of record, does not show a diagnosis of a current 
right shoulder disorder, the claim must be denied.  

The Board acknowledges that the Veteran has complained of 
pain in the right shoulder.  Certainly, he is competent to 
describe such symptomatology.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  However, pain alone, 
without a diagnosed or identifiable underlying condition does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

Furthermore, as a lay person, the Veteran is not qualified to 
offer an opinion that requires medical knowledge.  Thus, 
while he can describe experiencing symptoms such as pain, he 
is not necessarily competent to attribute that pain to a 
specific underlying disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson 
may provide competent evidence to establish a diagnosis where 
the lay person is "competent to identify the medical 
condition).  Thus, the Board places fare more probative 
weight on the recent medical evidence of record, than the 
Veteran's lay contentions.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
granting service connection for a right shoulder disability, 
and the claim is denied.

Tinnitus

Also in March 2007 the Veteran was provided a VA audiologic 
examination.  The examiner that conducted the examination 
noted that the Veteran "denie[d] tinnitus."  The Veteran 
subsequently related that he never denied having "the 
symptoms of tinnitus" to the VA examiner.  He related having 
chronic ringing in the ears from the time he was in the 
military and exposed to abnormal noise levels from generators 
that he used every day for communications equipment.  See 
July 2007 statement from Veteran.  His Military Occupational 
Specialty (MOS) was Multichannel Communications Equipment 
Repairer.  See DD Form 214.  

The Veteran provided an opinion from a private audiologist 
dated in July 2007.  In this report the audiologist noted the 
Veteran's complaint of tinnitus and that his medical history 
was significant for noise exposure during military service, 
without the use of hearing protection.  The audiologist 
assessed tinnitus and stated that it was "highly likely that 
[the Veteran's] ... tinnitus can be attributed to noise 
exposure while he served in the military."

Despite the fact that the March 2007 VA audiologic 
examination report documents that the Veteran denied having 
tinnitus at that time, the Board finds that the evidence is 
at least in equipoise that he incurred tinnitus in service.  
The Veteran's claimed exposure to noise from generators 
appears to be consistent with his MOS.  The July 2007 
positive opinion from the audiologist is based upon this 
reported history of noise exposure.  In addition, the Veteran 
has competently identified having had tinnitus in and since 
service in the statements submitted in support of his claim.  
The Veteran is considered competent to report the observable 
manifestations of his claimed disability.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears 
is capable of lay observation"); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (lay testimony iterating knowledge and 
personal observations of witness are competent to prove that 
claimant exhibited certain symptoms at particular time 
following service).  Accordingly, while the Board is 
admittedly unable to completely reconcile the Veteran's 
conflicting statements, the evidence is at least balanced 
that the Veteran incurred tinnitus in service and the claim 
is granted.


ORDER

Entitlement to service connection for a right shoulder 
condition is denied.

Entitlement to service connection for tinnitus is granted.



REMAND

The Veteran is also seeking service connection for a left 
knee disability.  In this regard, an April 1981 service 
treatment note documents a complaint of left leg pain for 2 
days after running.  At this time, the Veteran offered a 
history of having had this knee drained following an apparent 
pre-service football injury.  The pain was localized in the 
knee.  An anterior cruciate ligament strain was assessed.  
Subsequent service treatment records document similar 
complaints.

A September 1981 X-ray report documents an impression of 
early degenerative changes of the left knee due to old 
trauma.  At this time, the Veteran complained of recurrent 
effusion in the knee during physical training.  The Veteran 
related a history of surgery 7 years prior for a left knee 
ligamentous injury.  

As noted above, the Veteran was afforded a VA examination in 
March 2007.  This examination also addressed the Veteran's 
claimed degenerative arthritis of the knee.  The examiner 
that conducted the examination diagnosed degenerative 
arthritis of the left knee and stated that this condition was 
"at least as likely as not related to the documented falls, 
football injuries, and also car accident."  Although it was 
indicated that the claims file was reviewed in rendering this 
opinion, the body thereof contains one mention of a fall from 
a ladder in service, but no other in-service event.  
Moreover, the examiner did not discuss the knee injury and 
reported surgery that occurred several years prior to his 
entry into the military.

If an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  
Once VA provides an examination, it must be adequate or VA 
must notify the Veteran why one will not or cannot be 
provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
An examination is adequate if it "takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Barr, 
21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 
121, 124 (1991)).  Moreover, an examination must be based 
upon consideration of the Veteran's prior medical history and 
examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  The Secretary has an affirmative duty to gather the 
evidence necessary to render an informed decision on a claim.  
Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Accordingly, 
the Veteran should be afforded a new examination because the 
March 2007 examination was not based upon a full review of 
the service treatment records and did not address 
aggravation.

The Board notes in passing that a number of service treatment 
records available on microfiche in the claims file have not 
been printed.  Prior to providing the claims file to the VA 
examiner, such records should be printed to ensure that all 
service treatment records are available for review by the VA 
examiner. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should associate with the 
record hard copies of the microfiche 
records included in the claims file.

2.  Thereafter, schedule the Veteran for a 
VA examination by an appropriate medical 
professional to determine the nature and 
etiology of the Veteran's degenerative 
arthritis of the left knee.  All indicated 
tests and studies should be conducted.  
The claims file should be available for 
review by the examiner.  The examiner 
should obtain a complete, pertinent 
history from the Veteran and review the 
claims file in conjunction with the 
examination, giving particular attention 
to his lay assertions and the pertinent 
medical evidence.  The examiner should 
note that the claims file has been 
reviewed.  Based on a review of the record 
and examination of the Veteran, the 
examiner should respond to each of the 
following inquiries:

a)  Identify all disabilities currently 
present in the left knee.

b)  As to each left knee disability 
currently found, the examiner should 
render an opinion as to whether it existed 
prior to service and, if so, whether it 
increased in severity during the Veteran's 
active military service beyond the natural 
progression of the disease.

c)  If any current disability is not found 
to have preexisted service, the examiner 
should also opine as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the disability 
had its onset in service, or is otherwise 
related to the Veteran's military service.  
Any opinion expressed must be accompanied 
by a complete rationale.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.

3.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
Veteran's claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


